                Case 1:20-cv-00379-EPG Document 25 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     ERIN LYNN PETERSON,                           Case No. 1:20-cv-00379-EPG (PC)
 9
                   Plaintiff,                      ORDER REQUIRING DEFENDANT
10                                                 TO RESPOND TO ORDER
           v.                                      REGARDING EARLY SETTLEMENT
11                                                 CONFERENCE (ECF NO. 16)
     DR. VISHAL MANHAS,
12                                                 ORDER DIRECTING CLERK TO
                  Defendant.                       SEND A COPY OF THIS ORDER TO
13                                                 SENIOR ASSISTANT ATTORNEY
                                                   GENERAL MONICA ANDERSON
14

15          Erin Lynn Peterson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
16   in this civil rights action pursuant to 42 U.S.C. § 1983.
17          On July 22, 2020, the Court issued an order regarding early settlement conference.
18   (ECF No. 16). The Court gave defense counsel forty-five days to either “(1) file a notice that
19   Defendant(s) opt out of the settlement conference; or (2) contact ADR Coordinator Sujean Park
20   (spark@caed.uscourts.gov) to schedule the settlement conference.” (Id. at 2). This deadline
21   has passed, and it appears that defense counsel has not filed a notice opting out of the
22   settlement conference or contacted ADR Coordinator Sujean Park to schedule the settlement
23   conference. Accordingly, the Court gives defense counsel until the close of business on
24   September 25, 2020, to comply with the order regarding early settlement conference. Defense
25   counsel may be sanctioned if he does not comply with the order by the close of business on
26   September 25, 2020.
27   \\\
28   \\\

                                                      1
              Case 1:20-cv-00379-EPG Document 25 Filed 09/21/20 Page 2 of 2



 1          Additionally, the Clerk of Court is directed to serve Senior Assistant Attorney General
 2   Monica Anderson with a copy of this order.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:    September 21, 2020                         /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
